Title: To James Madison from David Jameson, 24 May 1783
From: Jameson, David
To: Madison, James


Dr Sir
Richmond May 24. 1783
I heartily congratulate you on the return of Peace—an event that places every thing within our reach to give us as a people human Felicity. I have the pleasure of being informed by Mr. Jones that you enjoy a good state of health—a close & constant application to business seems not to have been so prejudicial to you as I feared it would. You have had much to do and not a little remains still to be done beside other matters of great moment that of establishing or rather of drawing the great outlines of an universal Commerce will require much deliberation. You will receive a short resolution of the Assembly in answer to your request on that head
A Bill is under consideration to lay Duties &ca. agreable to the recomendation of Congress for a National Revenue, which I doubt not will pass. the mode of collecting those duties is not fixed but I suppose Congress will have the appointment of some officers on the occasion. I take the liberty to offer my services should you think me worthy of an appointment. the injury I have suffered by the depredations of the British and the much greater by depreciation (having recd. considerable sums in paper money for debts due to me before the war); will make it necessary to turn my attention to something: And as I have formerly mentioned to you, the giving a constant or very frequent attendance at this place is very inconvenient to me. An act has passed to repeal the act for seizure & condemnation of British goods—And to permit the entry of British Vessels with the highest esteem
I am Dr Sir Yr obt. hume Ser
David Jameson
